             Case 2:20-cv-01104-WB Document 29 Filed 09/02/20 Page 1 of 11




                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    ABDALLAH GENDIA,                                          CIVIL ACTION
                 Plaintiff,

                     v.

    DREXEL UNIVERSITY,                                        NO. 20-1104
                  Defendants.

                                    MEMORANDUM OPINION

           Plaintiff Abdallah Gendia sues Defendant Drexel University (“Drexel”) for violating

Title IX of the Education Amendments of 1971, 20 U.S.C. §§ 1681-1688, and for breach of

contract. Drexel moves to dismiss. For the reasons that follow, Drexel’s motion will be granted.

     I.    BACKGROUND

           In the summer of 2016, Gendia and Mary Roe,1 both students at Drexel, became

romantically involved. The relationship “was characterized by emotional volatility, including a

cycle of separation and reconciliation,” and ultimately ended in December 2017.

           On March 1, 2018, Roe filed a Title IX complaint with Drexel against Gendia, alleging

acts of intimate partner violence, stalking and sexual harassment. The basis for her allegations

was that in August 2017 Gendia had choked her and threatened to kill her dog and that in

February 2018, he had punched her in the head causing her injury. Gendia was criminally

charged for the punching incident but was later acquitted of all charges.

           On March 3, 2018, Gendia filed his own complaint with Drexel against Roe in which he

alleged that Roe eavesdropped on conversations inside his apartment while she was outside, sent

harassing text messages threatening to destroy his property, disparaged him on the basis of race,

religion, citizenship status and national origin, and that she attempted to punch him in the face.


1
    “Mary Roe” is an alias.
          Case 2:20-cv-01104-WB Document 29 Filed 09/02/20 Page 2 of 11




Gendia characterized Roe as the aggressor during the February 2018 punching incident,

explaining that she appeared to be drunk, that she injured herself when she attempted to punch

him, lost her balance, fell, and hit her head.

       After receiving Roe’s complaint, Drexel began an internal Title IX investigation. Gendia

raises several concerns with the manner in which the investigation was conducted. Primarily, he

contends that the investigation was biased, incomplete and materially defective in many regards

including in assuming the veracity and credibility of Roe’s account, assuming from the outset

that he was guilty, asking gender-biased questions, and excluding non-relevant evidence he

offered but admitting non-relevant evidence supplied by Roe.

       More generally, he complains that Drexel maintains an investigatory and adjudicatory

system that favors female students at the expense of male students, that the university’s Title IX

training materials for taking reports and carrying out investigations on campus sexual assault

inherently portray women as the victims of men, and that a pamphlet distributed by Drexel to its

students titled “Date Rape/Acquaintance Rape” portrays only women as victims of sexual assault

and only men as perpetrators.

       During the course of his criminal case, an ex parte restraining order had been entered

against Gendia for the benefit of Roe which provisionally banned him from campus. Gendia,

through counsel obtained a modification of the restraining order which, by its terms, allowed him

back on university grounds. He alleges that he was directed by Drexel administrators to come to

campus to deliver the modified restraining order but that, when he did, he was advised that he

was permanently banned from campus pending the outcome of the Title IX investigation. As a

result, he missed the end of his academic term and was unable to complete final exams. The ban

also had the effect of inhibiting his ability to defend himself and, thus, to expose him to greater



                                                  2
         Case 2:20-cv-01104-WB Document 29 Filed 09/02/20 Page 3 of 11




risk of disciplinary action. Furthermore, he contends that Drexel knew that he could not respond

to the university’s request for information during the investigation because to do so would

jeopardize his Fifth Amendment rights in the criminal proceedings against him.

       Once he had been acquitted of the criminal charges against him, Gendia demanded that

Drexel hire an expert to evaluate his claim that the head injury Roe suffered in February 2018

was the result of the blunt force trauma of her falling to the ground. Drexel did retain an expert

who concluded that Roe’s injuries had not been caused by a fall. The expert’s determination

was, according to Gendia, consistent with “Drexel’s pre-determined outcome.” Drexel shared

the expert report with Gendia a few days before an adjudicatory hearing but refused to allow him

time to produce a rebuttal report.

       The investigation culminated in a live adjudicatory hearing to hear the charges against

both Gendia and Roe. The hearing adjudicator was an outside attorney hired specially for that

purpose. On July 5, 2018, Drexel found Gendia guilty of choking Roe, threatening to kill her

dog, stalking her with unwanted communications, threatening to engage in self-harm unless she

continued their relationship, and punching her in the head causing a laceration. It also found Roe

guilty of stalking Gendia outside his apartment, sending him harassing texts which threatened his

property and disparaged his race, religion, citizenship status and national origin, and of

attempting to punch him in the face. Five days later, Drexel notified Gendia that he would be

expelled, and that Roe would be suspended for six months. Both parties appealed. Gendia’s

expulsion was upheld on appeal, but it was determined that Roe’s suspension was “too severe,”

and the suspension was deferred to allow her to complete certain credits.

       Gendia contends that while Drexel’s investigation and adjudication were conducted

pursuant to its operating policies and procedures, those policies and procedures produce unfair,



                                                 3
          Case 2:20-cv-01104-WB Document 29 Filed 09/02/20 Page 4 of 11




discriminatory and erroneous outcomes. Specifically, they permit a Title IX investigation to

occur in tandem with a criminal prosecution, required that an accused student gives statements

and or testimony about investigated incidents even while they are subject to criminal prosecution

on the same facts, they permit an inference of guilt from an accused student’s silence and refusal

to participate in a Title IX investigation and they allow the imposition of greater discipline when

an accused student “maintains his or her innocence.”

 II.    LEGAL STANDARD

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A facially

plausible claim is one that permits a reasonable inference that the defendant is liable for the

misconduct alleged. Iqbal, 556 U.S. at 678.

        While a court on a motion to dismiss “must accept all factual allegations in [a plaintiff’s]

complaint as true, [a court is] not compelled to accept unsupported conclusions and unwarranted

inferences, or a legal conclusion couched as a factual allegation.” Baraka v. McGreevey, 481

F.3d 187, 195 (3d Cir. 2007) (internal quotations and citations omitted). That is because “a

complaint must do more than allege the plaintiff’s entitlement to relief;” rather, in must “show

such an entitlement with its facts.” Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir.

2009) (internal quotations and citations omitted).

III.    DISCUSSION

            A. Title IX

        Gendia argues that Drexel violated Title IX by discriminatorily investigating and

adjudicating his and Roe’s internal complaints.



                                                   4
              Case 2:20-cv-01104-WB Document 29 Filed 09/02/20 Page 5 of 11




           Pursuant to Title IX, “[n]o person . . . shall, on the basis of sex, be excluded from

participation in, be denied the benefits of, or be subjected to discrimination under any education

program or activity receiving [f]ederal financial assistance.” 20 U.S.C. § 1681(a). Individuals

may sue under Title IX, Cannon v. Univ. of Chicago, 441 U.S. 677, 702 (1979), and to state a

claim under the statute, a plaintiff must “allege[] facts [that] if true, . . . support a plausible

inference that a federally-funded college or university2 discriminated against a person on the

basis of sex,” Doe v. Univ. of the Sciences, 961 F.3d 203, 209 (3d Cir. 2020) (“University of the

Sciences”).

           Specifically, “[b]ecause Title IX prohibits . . . subjecting a person to discrimination on

account of sex,” a plaintiff may state a claim for under Title IX by alleging facts suggesting that

his sex was “a motivating factor in [a] decision to discipline.” Id. (quoting Doe v. Columbia

Univ., 831 F.3d 46, 53 (2d Cir. 2016)). For example, a school’s disparate treatment of men and

women in investigatory and adjudicatory proceedings may, under certain circumstances, raise

such an inference. In University of the Sciences, the Third Circuit found that plaintiff, a male

student, had plausibly alleged that sex motivated defendant university’s decision to discipline

where plaintiff alleged that the university was on notice that both he and a female student had

potentially violated the school’s consent policy by having sex while intoxicated, but the

university only investigated him. Id. at 210. The Third Circuit concluded that this disparity,

coupled with allegations that the university had been unduly influenced by a Department of

Education’s 2011 “Dear Colleague Letter,” which “ushered in a more rigorous approach to

campus sexual misconduct allegations,” plausibly stated a claim under Title IX. Id. at 211.

           But, general allegations that a school’s Title IX policies favor one gender over another


2
    Drexel does not contest that it is a federally-funded university.


                                                              5
         Case 2:20-cv-01104-WB Document 29 Filed 09/02/20 Page 6 of 11




are insufficient to support a plausible inference of discrimination. See Doe v. Princeton Univ.,

790 F. App’x 379, 383 (3d Cir. 2019) (finding statement that defendant university ‘“does not

believe male students can be victims,’ . . . too ‘generalized’ and ‘conclusory’ to raise an

inference of disparate treatment” (internal quotations and citations omitted)); Doe v.

Pennsylvania State Univ., 2018 WL 317934, at *5 (M.D. Pa. Jan. 8, 2018) (finding plaintiff’s

allegations that university’s “existing practices and procedures discriminate, on the basis of sex,

against the male accused” and that the university “conducted its investigation of the allegations

against [him] in a manner that was slanted in favor of the female accuser[]” conclusory).

       In his Amended Complaint, Gendia alleges that Drexel’s investigation was “biased,

incomplete and materially defective” in violation of Title IX in that it assumed the truthfulness of

Roe’s account; assumed Gendia’s guilt; asked Gendia gender-biased questions; maintained an

investigatory and adjudicatory system that favored female students; penalized Gendia for not

responding to Drexel requests for information “despite [his] facing related criminal charges and

that such requests could not be honored without jeopardizing Gendia’s Fifth Amendment rights;”

and excluded “non-relevant evidence offered by Gendia while admitting non-relevant evidence

from Roe.”

       Taking Gendia’s allegations in turn: Gendia states that Drexel assumed Roe’s

truthfulness and his guilt, and quotes a Drexel investigator as saying that “she believed Roe and

Gendia would be responsible for disproving the allegations against him.” However, Gendia does

not connect this credibility determination by the investigator to his or Roe’s gender. The same is

true of his allegation that Drexel’s exclusion of some evidence against Roe and inclusion or

evidence against him evinces bias. Title IX prohibits discrimination in education “on account of

sex;” it does create a cause of action for generalized deficiencies in a school’s investigatory or



                                                  6
           Case 2:20-cv-01104-WB Document 29 Filed 09/02/20 Page 7 of 11




adjudicatory process. See, e.g., Pearson v. Logan Univ., 937 F.3d 1119, 1125 (8th Cir. 2019)

(explaining that “dissatisfaction with [a] school’s response” to Title IX complaint does not

amount to a violation of that statute); Doe v. Rider Univ., 2018 WL 466225, at *9 (D.N.J. Jan.

17, 2018) (“[S]pecific allegations of procedurally flawed proceedings coupled with conclusory

allegations of gender discrimination are not sufficient to survive a motion to dismiss.”).

         Next, Gendia states that Drexel maintained an investigatory and adjudicatory system that

favored women. As examples of bias in Drexel’s system, Gendia asserts that “Drexel’s Title IX

training materials for taking reports and carrying out investigations on campus sexual assault

inherently portray women as victims of men” and that “Drexel has also distributed to students on

campus documents titled ‘Date Rape/Acquaintance Rape’ that portray only women as victims of

sexual assault and only men as perpetrators.” He also criticizes Drexel’s willingness to conduct

a Title IX investigation “in tandem with a criminal prosecution,” its “policy or practice

permitting an inference of guilty from an accused student’s silence or refusal to participate in a

Title IX investigation,” and “permitting the imposition of greater discipline when an accused

student maintains his or her innocence” as indicative of anti-male bias. However, Gendia has

likewise failed to plead facts connecting these alleged shortcomings to Drexel’s discrimination

against him on account of his sex.3 Neither can Drexel’s Title IX and “Date Rape/Acquaintance

Rape” materials alone provide the necessary connection. See Doe v. Colgate Univ., 760 F.


3
  Additionally, with respect specifically to Gendia’s criticisms concerning conducting an internal investigation in
tandem with a criminal investigation, nothing in the caselaw suggests that conducting an internal investigation in
tandem with a criminal investigation is inherently discriminatory or otherwise illicit. See MacKay v. Drug Enf’t
Admin., 664 F.3d 808, 820 (10th Cir. 2011) (“[T]he Fifth Amendment does not forbid adverse inferences against
parties to civil actions when they refuse to testify in response to probative evidence offered against them. This rule
applies with equal force to administrative proceedings.” (internal quotations, citations and alterations omitted)); see
also Williams v. Bd. of Regents of Univ. Sys. of Georgia, 477 F.3d 1282, 1296-97 (11th Cir. 2007) (finding plaintiff
stated a claim under Title IX where school delayed its investigation because of pending criminal charges against
assailants, explaining, inter alia, that “the pending criminal charges did not affect [the university’s] ability to
institute its own procedures).


                                                           7
           Case 2:20-cv-01104-WB Document 29 Filed 09/02/20 Page 8 of 11




App’x 22, 31 (2d Cir. 2019) (finding that Title IX coordinator’s use of “complainants using

female pronouns and respondents with male pronouns because in her experience, most

complainants were female and most respondents were male” insufficient evidence of gender

bias).

         Turning to the allegation that Drexel’s Title IX investigator asked “gender-based

questions,” Gendia provides only one example of such a question. According to Gendia, when

he related his recollection of the February 2018 punching incident, Drexel’s investigator

responded with “then how did she get the cut?” However, there is nothing inherently or

impliedly gendered about this question. For example, this question is nothing like the statements

allegedly made by university officials in Saravanan v. Drexel University—which Gendia to cites

extensively for support—where one official allegedly reacted to male plaintiff’s claim that he

had been assaulted by a female student who had also filed a complaint against him by asking

why his penis had been erect during the assault if he had not been a willing participant, and

where another stated that he had never heard of a man being raped by a woman. Saravanan v.

Drexel Univ., 2017 WL 5659821, at *5 (E.D. Pa. Nov. 24, 2017).

         Neither does Drexel’s imposition of different sanctions on Gendia and Roe (i.e., initially

banning Gendia from campus but not Roe, and ultimately expelling Gendia, but not Roe) evince

gender bias in its investigatory or adjudicatory process. Though Gendia maintains that

University of the Sciences compels a finding in his favor because “the appeals court did not

endeavor to articulate what facts are necessary or sufficient to survive a motion to dismiss,”

University of the Sciences’ factual background is instructive. In University of the Sciences, the

university failed to even investigate the female students involved with plaintiff, even though the

administration was on notice that these women had also violated potentially university policy.



                                                  8
           Case 2:20-cv-01104-WB Document 29 Filed 09/02/20 Page 9 of 11




961 F.3d at 201-11. This glaring disparity in treatment, combined with the allegations that the

university had been unduly influenced by guidance from the United States Department of

Education, compelled the Third Circuit to find that plaintiff had stated a plausible claim under

Title IX. Id. at 211. Here, however, no such disparity exists. Drexel not only investigated both

Gendia and Roe, but it also found both parties guilty, and imposed sanctions on both parties. As

for Saravanan, which Gendia also maintains compels a finding in his favor, quite apart from

having no precedential value here, it too is distinguishable. First, while the court in Saravanan

did find that plaintiff had stated a claim against the university (in that case, also Drexel), the

allegations were much more egregious than those here, including, as noted, allegations that

university officials had questioned whether it was possible for a woman to rape a man. 2017 WL

5659821, at *5. Second, the Saravanan court rejected plaintiff’s argument sounding in selective

enforcement on the basis that plaintiff and his female assaulter/accuser were found guilty of

different offenses (sexual harassment and stalking for plaintiff versus sexual harassment but no

stalking for the female student). Id. at *6. This general principle—that different sanctions for

similar conduct may raise an inference of discrimination, but that different sanctions for different

conduct generally do not—applies equally to Drexel’s intervening measures (ban from campus

for Gendia after he was criminally charged and a restraining order was entered against him,

versus no ban for Roe, who had no restraining order against her) as to it ultimate sanctions

(expulsion for Gendia for two batteries, versus suspension for Roe one assault4). See id.;

University of the Sciences, 961 F.3d at 211.

         Because Gendia has failed to allege facts suggesting that his sex was a motivating factor


4
  The Court here uses the terms “battery” and “assault” here illustratively as they are generally defined at common
law, where a “battery” is an offensive contact (here, choking, punching) and an “assault” is an act that puts another
in fear of an offensive contact (here, the attempted punching). See Black’s Law Dictionary (11th ed. 2019).


                                                          9
         Case 2:20-cv-01104-WB Document 29 Filed 09/02/20 Page 10 of 11




for Drexel’s decision to discipline, Gendia’s Title IX claim shall be dismissed.

           B. Breach of Contract

       Gendia argues that Drexel breached its contract with him, as contained in the school’s

“Title IX policy,” by failing to treat him with fundamental fairness.

       Under Pennsylvania law, “three elements are necessary to plead a cause of action for

breach of contract: (1) the existence of a contract, including its essential terms, (2) a breach of

the contract; and, (3) resultant damages.” Meyer, Darragh, Buckler, Bebenek & Eck, P.L.L.C. v.

Law Firm of Malone Middleman, P.C., 635 Pa. 427, 445 (2016). A student handbook may

constitute a contract between a school and its students, and, where a handbook promises that

Title IX claims will be investigated and adjudicated fairly, a school may breach its contractual

duty towards its students by not investigating and adjudicating such claims fairly. University of

the Sciences, 961 F.3d at 212. In University of the Sciences, for example, the student handbook

promised students “fairness,” but did not define the term. The Third Circuit found that

“fairness” in that context “related to procedural protections for students accused of sexual

misconduct.” Id. Specifically, the court found that “the basic elements of federal procedural

fairness in a Title IX sexual-misconduct proceeding include a real, meaningful hearing and,

when credibility determinations are at issue, the opportunity for cross-examination of witnesses.”

Id. at 215. As to the defendant in that case specifically, the court held that “contractual promises

of ‘fair’ and ‘equitable’ treatment to those accused of sexual misconduct require at least a real,

live, and adversarial hearing and the opportunity for the accused student or his or her

representative to cross-examine witnesses—including his or her accusers,” though it did not

“attempt to prescribe the exact method by which a college or university must implement these

procedures.” Id.



                                                  10
         Case 2:20-cv-01104-WB Document 29 Filed 09/02/20 Page 11 of 11




       Like the University of the Sciences defendant’s student handbook, Drexel’s Title IX

policy promises to provide “a fair adjudicatory and resolution process” for Title IX complaints.

Drexel does not contest that its Title IX policy constituted a contract with Gendia, or that a

breach of such contract would result in damages. Drexel denies, however, that it breached its

contract by failing to provide Gendia with a “fair” process. Indeed, Drexel fulfilled the

requirements for fundamental fairness outlined in University of the Sciences. See id. at 215.

Unlike in University of the Sciences, where plaintiff was not allowed a hearing, Drexel

conducted a live adjudicatory hearing. And, while the parties were not allowed to cross-examine

each other directly, they were allowed to submit questions to the adjudicator. Though Gendia

characterizes this ‘“opportunity’ to cross-examine” as “superficial at best” and a “sham” because

the adjudicator was a “gate-keeper for any questioning,” the University of the Sciences court was

clear that it would not “prescribe . . . exact method[s]” for implementing fundamental fairness,

and the Court declines to read University of the Sciences as requiring live cross-examination by

an accused or his representative as a prerequisite to fairness.

       Because Drexel provided Gendia with a “fair” process both within the meaning of its

policy, Gendia’s breach of contract claim shall be denied.

       For the foregoing reasons, Drexel’s Motion to Dismiss shall be granted.

       An appropriate order follows.

September 2, 2020                                     BY THE COURT:

                                                      /s/Wendy Beetlestone, J.

                                                      _______________________________

                                                      WENDY BEETLESTONE, J.




                                                 11
